Title: From Alexander Hamilton to Jeremiah Wadsworth, [28 July 1797]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


[New York, July 28, 1797]
My Dear Wadsworth
I regretted much, that I did not find you here.
I know you have seen the late publications, in which the affair of Reynold’s is revived. I should have taken no notice of them had not the names of Mughlenberg Monroe & Venable given them an artificial importance. But I thought under this circumstance, I could not but attend to them. The affair has so turned that I am obliged to publish every thing.
But from the lapse of time I am somewhat embarrassed to prove Mrs. Reynold’s hand writing. Thinking it probable, as she was a great scribbler you must have received some notes from her when she applied to you for assistance, I send you one of her notes to me and if your recollection serves would be much obliged to you to return it with your affidavit annexed—“That you received letters from Mrs. Reynolds, conceived yourself to be acquainted with her hand writing & that you verily believe this letter to be of her hand writing.”
If your memory does not serve you then return the letter alone to me. If I remember right I never knew of your agency towards procuring Reynold’s relief, till after he was discharged. If your memory stands in the same way, I will thank you to add a declaration to this effect.
Dont neglect me nor lose time.
Yrs. truly
A HJuly 28. 1797
J Wadsworth Es
